Title: From George Washington to Major General Lafayette, 22 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						My dear Marquis
						Head Quarters Bergen County 22d July 1780
					
					Since I wrote to you this morning I have received another letter from Major Lee by which I am informed that his account of the Return of the British Fleet to Sandy Hook was premature. Three Frigates only came in, and that gave rise to the report that the whole Fleet had returned—The Major adds—it is beleived that they are gone to the West Indies. But that is an Idea which I would not wish to encourage, at least for a while, as it may be thrown out by them to deceive us.
					There is a report that five transports with troops have sailed from New York within a few days past, but I have it not from sufficient authority to put much dependence upon it.
					Captains Dennis—Dobbs and Shaw—three of our most intelligent—skillful and trusty Pilots for the Entrance of the Hook and Harbour of New York go forward with this, and will remain with the Chevalier de Ternay—he may place full confidence in them and may be assured of the safety of any persons recommended by them. I am My dear Marquis with sincerest Esteem Yr most obt and humble Servt
					
						P.S. Captain Dennis is a very respectable Citizen—Mr Shaw bears a Commn of Lieutenant in the American Navy and Mr Dobbs is a reputable Man. I mention these circumstances, that you may, in introducing them to the Chevalier de Ternay distinguish them from Men who enter upon the service merely for hire.
						I have this moment recd yours of the 21st from Danbury, You will find the subject of it fully discussed in my letter of this morning.
					
				 